         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

BOARD OF TRUSTEES OF THE IUOE LOCAL )
4 PENSION FUND, et al.,             )
                                    )
                 Plaintiffs,        )
                                    )
           v.                       )                         Civil Action No. 1:21-cv-10163-FDS
                                    )
GINA ALONGI,                        )
                                    )
                 Defendant.         )

          PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO STAY

        The Plaintiffs, Trustees of several multiemployer employee benefit plans, filed the

Complaint in this matter to recover losses that resulted from breaches of fiduciary duty committed

by the Defendant, Gina Alongi (“Ms. Alongi” or “Defendant”), the former Administrator of the

Plaintiff Funds. Ms. Alongi was terminated from her position as Administrator on July 21, 2020,

after the Trustees discovered some of these issues. Following her termination, the Trustees

discovered further diversions of plan assets and corresponding breaches of fiduciary duty that form

the basis of this lawsuit.

        As set forth in the Complaint, Ms. Alongi acted as a fiduciary as defined in Section

3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A) by exercising discretionary control over plan assets.

Ms. Alongi breached her fiduciary duty and is liable under Section 409 of ERISA, 29 U.S.C. §

1109 by diverting plan assets for the benefit of an entity unrelated to the Plaintiff Funds, and

herself. In response, the Trustees filed this action on January 29, 2021, pursuant to Section 502 of

ERISA, 29 U.S.C. §1132 seeking recovery of any losses resulting from Ms. Alongi’s breaches and

restoration of any profits that she made through unlawful use of plan assets. The well-plead

allegations in the Complaint are based, in part, on a forensic audit conducted by an outside certified
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 2 of 22




public accounting firm engaged by the Trustees after the severity and breadth of Ms. Alongi’s

illegal conduct came to light. As set forth below, the Trustees’ cause of action and the remedy

sought thereon is a matter that lies exclusively within the jurisdiction of the federal courts.

       After she was terminated, Ms. Alongi filed a complaint with the Massachusetts

Commission Against Discrimination (“MCAD”) in which she alleged unlawful retaliation,

harassment, and discrimination on the basis of sex and disability, based on allegedly inappropriate

conduct by a Trustee. She subsequently filed a complaint in Norfolk Superior Court on February

10, 2021. Ms. Alongi filed a Motion to Stay this matter on March 4, 2021, seeking abstention or

an order staying this litigation pending the resolution of the proceedings in state court.

       The Motion to Stay is totally devoid of merit. Although the parties in the concurrent

proceedings are substantially similar, this matter is wholly unrelated to the discrimination claims

pressed by Ms. Alongi in state court. As an initial matter, the cases are factually and legally

distinct. Contrary to the Defendant’s position, the outcome in one court has absolutely no bearing,

procedurally or otherwise, on the other. No law or statute holds that an individual that breached

fiduciary duties to an ERISA fund could not have been the victim of discrimination; nor does any

law or statute hold that an individual could not have committed a fiduciary breach if she was

discriminated against. At end, the only thing these cases have in common is the parties. Second,

and critically, the Congressional grant of exclusive jurisdiction to federal courts over claims for

breach of fiduciary brought pursuant to Sections 404, 409, and 502 of ERISA, 29 U.S.C. §§1104,

1109, 1132, render the abstention doctrines advocated by the Defendant wholly inapplicable to

this matter. All relevant statutes and case law point to one conclusion: the Court must deny the

Motion to Stay, and must adhere to “the virtually unflagging obligation of the federal courts to




                                                  2
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 3 of 22




exercise the jurisdiction given them,” articulated by the Supreme Court in Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976).

                             Relevant Factual and Procedural Background

       The Plaintiffs are the Board of Trustees of several employee benefit plans created via

collective bargaining between the International Union of Operating Engineers Local 4 (“Union”)

and employers who are bound to such collective bargaining agreements. The Trustees of each of

the Plaintiff Funds are collectively the “named fiduciary,” “plan administrator” and “plan

sponsor,” and each is an individual “fiduciary” of the respective Funds within the meaning of

Sections of 402(a) and 3(16) and 3(21) of the Employee Retirement Income Security Act of 1974

(as amended) (“ERISA”), 29 U.S.C. §§1102(a) and 1002(16) and (21). The Funds are subject to

the extensive and elaborate legal and regulatory framework found in ERISA and its attendant

regulations, which impose stringent fiduciary status on individuals exercising discretion over the

disposition of benefit fund assets.

       Ms. Alongi served as the Administrator for the Funds from 1996 until July 21, 2020, when

she was terminated by the Trustees. In addition to supervising Fund employees and overseeing the

day-to-day operations of the Funds in accordance with plan documents and policies adopted by

the Trustees, the Administrator acts as the primary liaison to the Trustees and to outside

professional advisors retained by the Funds. Ms. Alongi received a substantial compensation

package for her role as Administrator, including a salary at the time of her dismissal of $248,745,

participation in three different employer financed pension plans, fully employer paid medical

coverage, an employer provided automobile, four weeks of paid vacation per year, and a generous

allotment of paid sick leave. Ms. Alongi was at all times relevant to this action a fiduciary as

defined in ERISA §3(21)(A), 29 U.S.C. §1002(21)(A). As a fiduciary, Ms. Alongi had a duty



                                                3
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 4 of 22




under ERISA to act for the sole and exclusive benefit of the Funds, their participants and

beneficiaries, to use plan assets for the sole purpose of providing benefits or for defraying

legitimate and reasonable expenses of the Funds, and to conduct herself with the care, skill,

prudence and diligence of a prudent expert; she was further required to act in accordance with the

documents and instruments governing the Funds’ operations, including such written policies and

practices adopted by their respective Boards of Trustees. 29 U.S.C. §1104(a)(1)(A), (B), and (D).

       During the period relevant to this lawsuit, Ms. Alongi also served as the Executive Director

of the Massachusetts Coalition of Taft-Hartley Funds (the “Coalition”) an organization consisting

of multiemployer health and welfare funds in the New England region formed for purposes of

obtaining advantageous agreements with providers based on greater heft in the marketplace, and

advancing the interests of multiemployer funds. According to Ms. Alongi, she performed ten hours

of work per week for the Coalition, and as of 2019 she was paid $46,000 per year for that work.

The Funds received no benefit from Ms. Alongi serving as Executive Director of the Coalition.

       As is plead in detail in the Complaint, Ms. Alongi impermissibly exercised discretion over

the use of plan assets and made independent decisions regarding the use of Fund resources in a

manner contrary to plan documents and policies in violation of her fiduciary obligations while

serving as Administrator. Her breaches of fiduciary include, inter alia, failure to maintain accurate

records of her working time and routinely failing to perform work constituting anything close to

the full time schedule for which she was compensated; regularly performing work for the Coalition

during periods of time for which she was supposed to be working for the sole and exclusive benefit

of the Funds and their participants and beneficiaries, and falsifying time records to avoid detection

of the same; improperly directing individuals employed by the Funds to perform work for the

Coalition while concealing that work from the Trustees and arranging the storage of a substantial



                                                 4
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 5 of 22




amount of Coalition documents and data at the Funds’ office at virtually no cost to the Coalition;

and taking an additional two weeks of vacation without proper Trustee approval and cashing out

this additional two weeks of vacation in the middle of the year, in effect unilaterally awarding

herself an extra two weeks of salary. After several of Ms. Alongi’s transgressions became known

and she was terminated on July 22, 2020, the Trustees engaged the accounting firm of Schultheis

& Panettieri LLP to conduct a forensic audit of the time that Ms. Alongi was actively working

during the period January 1, 2015 up to the date of her termination in 2020. The examination of

Ms. Alongi’s work activities included a review of her arrival times at the office by means of

ascertaining when she entered the Fund office via electronic key, her email activity on her Fund-

provided email account, and call activity on her office landline and Fund-provided cellular phone.

The documents and data supporting this analysis are attached to the Complaint as Exhibits C-F.

       After she was terminated, Ms. Alongi filed a complaint with MCAD on September 3, 2020,

alleging unlawful retaliation, harassment, and discrimination on the basis of sex and disability,

based on claims that a Trustee of the Funds engaged in certain allegedly inappropriate conduct in

the workplace. Among other defenses, the Funds cited Ms. Alongi’s “gross breach of fiduciary

duty” as the basis for her termination in response to the complaint filed with MCAD. Ms. Alongi

subsequently filed a complaint in Norfolk Superior Court on February 10, 2021 (“State Court

Action”) alleging claims under Massachusetts anti-discrimination laws.

                                           Argument

       I.      This Court has Exclusive Jurisdiction Over this Matter.

       The Complaint pending before this Court involves one claim; the Plaintiffs seek redress

for the Defendant’s breaches of fiduciary duty, which violated Sections 404 and 409 ERISA, 29

U.S.C. §§1104, 1109. This action is brought pursuant to Section 502 of ERISA, 29 U.S.C. §1132.



                                                5
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 6 of 22




Thus, as the First Circuit has observed, this Court’s jurisdiction over this matter is exclusive. See

Wolf v. Reliance Standard Life Ins. Co., 71 F.3d 444, 449, N 8 (1st Cir. 1995) (“ERISA permits

several other types of civil actions (e.g., for injunctive relief, for breach of fiduciary duty, etc.)

subject to exclusive jurisdiction in the federal courts rather than concurrent jurisdiction.”). Indeed,

courts in this Circuit have noted that, while ERISA’s jurisdictional provision provides concurrent

jurisdiction in federal and state courts to resolve a “benefits-due action” filed by a plan participant:

       [W]ith respect to a claim asserting the breach of a fiduciary duty, the jurisdiction
       of the federal courts is exclusive. See 29 U.S.C. § 1132(e)(1). This means that if a
       plaintiff brought a breach-of-fiduciary-duty claim in state court and the defendant
       pleaded ERISA preemption, the court would be deprived of jurisdiction over the
       subject matter.

Urological Surgery Pro. Ass'n v. William Mann Co., 764 F. Supp. 2d 311, 327 (D.N.H. 2011). As

the Supreme Court has held, this statutory grant of exclusive jurisdiction is a component of “the

detailed provisions of § 502(a)” which “set forth a comprehensive civil enforcement scheme that

represents a careful balancing of the need for prompt and fair claims settlement procedures against

the public interest in encouraging the formation of employee benefit plans.” Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41, 54 (1987). This grant of exclusive jurisdiction comports with the explicit

articulation of Congressional intent that led to its inclusion in ERISA:

       The deliberate care with which ERISA's civil enforcement remedies were drafted
       and the balancing of policies embodied in its choice of remedies argue strongly for
       the conclusion that ERISA's civil enforcement remedies were intended to be
       exclusive. This conclusion is fully confirmed by the legislative history of the civil
       enforcement provision. The legislative history demonstrates that the pre-emptive
       force of § 502(a) was modeled after § 301 of the LMRA.

Id. Accordingly, this Court’s exclusive jurisdiction over the claims plead in this matter is beyond

dispute. This reality reveals the fallacies underpinning each argument presented in the Defendant’s

Motion to Stay. First, the Plaintiffs cannot pursue these claims or seek redress for the same in the

State Court Action filed by the Defendant as a matter of law. Second, and contrary to the

                                                   6
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 7 of 22




Defendant’s protestations, this action does not “interfere” with or otherwise have any bearing on

the claims pursued by the Defendant in the State Court Action. It does not follow that an individual

accused of a breach of fiduciary duty (via well plead and substantially supported factual

allegations) could not have been a victim of workplace discrimination, nor does it follow that a

victim of workplace discrimination could not have breached a stringent, statutorily imposed

fiduciary duty. It is well-settled law that, in situations such as these, the abstention doctrines

pursuant to which the Defendant seeks to stay this matter do not apply. Indeed, the First Circuit

has observed that “[i]t has long been established that the presence of parallel litigation in state

court will not in and of itself merit abstention in federal court.” Jimenez v. Rodriguez-Pagan, 597

F.3d 18, 27 (1st Cir. 2010); see also Ezike v. Bliss, 2017 WL 1826495, at *4 (D. Mass. May 5,

2017) (“Thus, there is no exceptional concern here, and the routine inefficiencies resulting from

parallel litigation are not enough to weigh in favor of abstention.”).

       II.     This Court Must Not Abstain in Favor of the State Court Action

   The Court must not stay this action because its exclusive jurisdiction over the Plaintiffs’

allegations of fiduciary breach under ERISA, as well as the separate and distinct nature of the

claims at issue herein and in the State Court Action, render the Younger and Colorado River

abstention doctrines inapplicable.

               A.      Younger Abstention is Inappropriate Because the Court has Exclusive
                       Jurisdiction Over This Matter and This Litigation Does Not Interfere
                       With the State Court Action

       In Younger v. Harris, 401 U.S. 37 (1971) the Supreme Court held that a federal court should

abstain from deciding a lawsuit seeking to enjoin a state criminal proceeding if the state proceeding

affords the party seeking the federal court’s intervention the opportunity to raise federal defenses,

and no irreparable harm will ensue as a result of the abstention. Sirva Relocation, LLC v. Richie,



                                                  7
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 8 of 22




794 F.3d 185, 192 (1st Cir. 2015). The Younger doctrine has subsequently been applied to certain

civil actions, though it is “most commonly applied to suits seeking declaratory or injunctive relief.”

Rossi v. Gemma, 489 F.3d 26, 34 (1st Cir. 2007). Younger and its progeny instruct federal courts

not to “interfere with ongoing state-court litigation, or, in some cases, with state administrative

proceedings.” Id. (quoting Maymo–Meléndez v. Álvarez–Ramírez, 364 F.3d 27, 31 (1st Cir. 2004)).

       The Supreme Court subsequently explained in Middlesex Cty. Ethics Comm. v. Garden

State Bar Ass'n, 457 U.S. 423 (1982) “that a federal court must abstain when there is [1] an ongoing

state proceeding (judicial in nature), [2] which implicates important state interests and [3] provides

an adequate opportunity to raise federal defenses.” Sirva, LLC, 794 F.3d at 192 (citing Middlesex,

457 U.S. at 432). Lower courts occasionally applied these three factors “as an exclusive test for

determining the applicability of the Younger doctrine,” id., and the Supreme Court further clarified

the types of state proceedings to which the doctrine applies in Sprint Commc'ns, Inc. v. Jacobs,

571 U.S. 69 (2013). In Sprint, the Supreme Court held that “only three types of state proceedings

trigger Younger abstention: (i) criminal prosecutions, (ii) ‘civil proceedings that are akin to

criminal prosecutions,’ and (iii) proceedings ‘that implicate a State's interest in enforcing the

orders and judgments of its courts.’” Sirva, 794 F.3d at 192 (citing Sprint, 571 U.S. at 73). “If a

proceeding does not fit within this taxonomy, Younger abstention will not lie.” Id. (citing Sprint,

571 U.S. at 80).

       The First Circuit applies a three-step approach to Younger abstention analyses. First, “a

federal court must ascertain whether a particular state proceeding falls within the Younger

taxonomy,” second, “the court must then…consider whether the Middlesex factors support

abstention,” and if these first two steps are satisfied, “the court must take the third step and




                                                  8
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 9 of 22




determine whether any of the isthmian exceptions to the Younger doctrine apply.” Sirva, 794 F.3d

at 192-93.

       The Defendant posits that this matter “falls squarely within the Younger taxonomy because

it is a proceeding that implicates Massachusetts’ interest in enforcing the orders and judgments of

its courts.” The Plaintiffs concede this point, as the First Circuit has noted that “[an] MCAD

proceeding is plainly the sort of civil enforcement action that fits within the Younger design.” Id.

at 195. That said, this cause of action does not “interfere” with the State Court Action, thereby

rendering Younger abstention inapplicable. As the Defendant observes, the First Circuit holds that

Younger abstention “applies only when the relief asked of the federal court ‘interfere[s]’ with the

state proceedings.” Rio Grande Cmty. Health Ctr., Inc. v. Rullan, 397 F.3d 56, 70 (1st Cir. 2005)

(emphasis added). The Defendant asserts that abstention is appropriate in this case because “the

Funds’ attempt to litigate its defense to Ms. Alongi’s claims in this forum interferes with an

ongoing state judicial proceeding …” Thus, whether this action “interferes” with the State Court

Action is the touchstone of this inquiry. This matter does not interfere in any way, shape, or form

with the State Court Action, because the outcome of one case has no preclusive effect or procedural

bearing on the other. The First Circuit has described the types of interference that render Younger

abstention appropriate as thus:

       In Younger itself, the ‘interference’ was the attempt to enjoin the pending state
       criminal proceeding from going forward. The principle, of course, is somewhat
       broader: interference also clearly exists where the plaintiff is seeking a declaratory
       judgment that a prosecution, or the statute serving as its basis, is illegal or
       unconstitutional. Interference is thus usually expressed as a proceeding that either
       enjoins the state proceeding or has the ‘practical effect’ of doing so.

Rullan, 397 F.3d at 70. There is no hint of any such interference in this case, and despite the

Defendant’s efforts to convince the Court otherwise, a finding that the Defendant violated ERISA

will not preclude her from continuing to assert her discrimination claims. At end, the matters


                                                 9
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 10 of 22




involve similar parties but largely distinct factual and legal arguments and analyses. Thus, the first

factor of the First Circuit’s Younger abstention analysis is not satisfied, because the total lack of

interference places this matter outside of the Younger taxonomy. Sirva, 794 F.3d at 192-93.

       The Defendant further fails to provide any basis to support a finding that the second factor

of the First Circuit’s Younger abstention analysis, consideration of the Middlesex factors, is

satisfied. Though the Plaintiffs concede that first two factors of the Middlesex analysis are met,

the third factor, whether the state proceeding affords the Plaintiffs the opportunity to assert their

federal claims, is not satisfied as a matter of law. The Defendant baldly asserts that “the Funds will

be able to litigate all issues raised in their federal claim in the state action: as evidenced by its

position statement and sur-reply filed in the MCAD matter, the factual allegations raised in this

action form the exact same basis for its defense to Ms. Alongi’s discrimination and retaliation

claims.” The Defendant further claims that “the Funds will have an opportunity to litigate its

purported breach of fiduciary theory in defense of Ms. Alongi’s discrimination and retaliation

claims in the State Court Action.”

       This is simply not so. The Defendant fatally amalgamates a federal claim for breach of

fiduciary duty with raising Ms. Alongi’s conduct as an affirmative defense in the State Court

Action, and in so doing muddles its analysis. As noted, ERISA’s civil enforcement scheme, which

reserves exclusive jurisdiction over Section 502 causes of action for federal courts, renders this

assertion a legal impossibility. See Urological Surgery Pro. Ass'n, 764 F. Supp. 2d at 327 (“This

means that if a plaintiff brought a breach-of-fiduciary-duty claim in state court and the defendant

pleaded ERISA preemption, the court would be deprived of jurisdiction over the subject matter.”)

Thus, the Middlesex factors do not support abstention, and the second factor of the First Circuit’s

Younger abstention analysis is, like the first factor, not satisfied by the circumstances of this case.



                                                  10
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 11 of 22




       Finally, the third factor in the First Circuit’s Younger abstention analysis, whether any

exceptions to the Younger doctrine apply, further weighs against abstention. According to the First

Circuit, among the “handful of exceptions to the Younger doctrine” is the principal that “a federal

court need not stay its hand if the state forum provides inadequate protection of federal rights.”

Sirva, 794 F.3d at 192. As discussed supra, it is beyond dispute that the State Court Action is an

inadequate forum for assertion of this cause of action, as it is impossible for the Plaintiffs to file a

counterclaim for fiduciary breach in that forum. Additionally, “[a]bstention is inappropriate, for

example, when a state proceeding is brought in bad faith, that is, for the purpose of harassment.”

Id. Here, the Defendant filed the MCAD proceedings and subsequent State Court Action only after

she was terminated with cause for flagrant violations of ERISA, years after the last alleged instance

of discrimination occurred. The Plaintiffs have denied the allegations, vigorously defended the

MCAD proceedings, and are preparing to aggressively defend the State Court Action as well.

       For these reasons, all three factors considered by First Circuit courts hold that abstention

under the Younger doctrine is not appropriate in this matter.

               B.      Colorado River Abstention is Inappropriate Because There are No
                       “Exceptional Circumstances” That Warrant Abstention
       As articulated by this Court, “[u]nder the so-called Colorado River abstention doctrine, a

district court may dismiss a case in which federal and state court proceedings overlap and ‘wise

judicial administration’ counsels for abstention.” Quality One Wireless, LLC v. Goldie Grp., LLC,

37 F. Supp. 3d 536, 544 (D. Mass. 2014) (citing Colorado River, 424 U.S. at 818). In crafting the

Colorado River doctrine, however, the Supreme Court cautiously noted “the virtually unflagging

obligation of the federal courts to exercise the jurisdiction given them.” Colorado River, 424 U.S.

at 817. Thus, “the presence of parallel litigation in state court will not in and of itself merit

abstention in federal court.” Quality One Wireless, LLC, 37 F. Supp. 3d at 544 citing Jimenez, 597


                                                  11
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 12 of 22




F.3d at 27. Accordingly, “exceptional circumstances must exist” to justify application of the

doctrine. Id. (citing Moses H. Cone v. Mercury Const. Corp., 460 U.S. 1, 16 (1983)). To that end,

the Supreme Court crafted a “narrow” abstention doctrine that “is to be approached with the most

caution,” Jimenez, 597 F.3d at 27, and the First Circuit has cautioned that the “authority to find

such a clear justification is confined by an ‘exceptional-circumstances test[.]’” Id. (citing Moses

H. Cone, 460 U.S. at 16). The test is comprised of a “non-exclusive list of factors…drawn from

Colorado River and its progeny,” which include:

       (1) whether either court has assumed jurisdiction over a res; (2) the [geographical]
       inconvenience of the federal forum; (3) the desirability of avoiding piecemeal
       litigation; (4) the order in which the forums obtained jurisdiction; (5) whether state
       or federal law controls; (6) the adequacy of the state forum to protect the parties'
       interests; (7) the vexatious or contrived nature of the federal claim; and (8) respect
       for the principles underlying removal jurisdiction.

Quality One Wireless, LLC, 37 F. Supp. 3d at 544 (citing Rullan, 397 F.3d at 71–72). No one factor

is necessarily determinative, and when courts apply this test, “the balance [is] heavily weighted in

favor of the exercise of jurisdiction.” Moses H. Cone, 460 U.S. at 16; see also United States v.

Fairway Cap. Corp., 483 F.3d 34, 40 (1st Cir. 2007) (The first Circuit has “emphasized that these

circumstances are quite limited…”).

       As a threshold matter, and as is discussed supra, the federal and state actions here are not

parallel in form or substance. Although certain parties overlap, the claims involve distinct causes

of action and factual and legal analyses. Accordingly, unlike the causes of action at issue in Quality

One Wireless, LLC, this Court has exclusive jurisdiction over this case, and there exists no

likelihood, much less “substantial likelihood that the state litigation will dispose of all claims

presented in the federal case.” 37 F. Supp. 3d at 544 (citing Clark v. Lacy, 376 F.3d 682, 686 (7th

Cir.2004)). Thus, the Court must follow the Supreme Court’s direction and adhere to its “virtually

unflagging obligation…to exercise the jurisdiction given [it].” Colorado River, 424 U.S. at 817.

                                                 12
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 13 of 22




       As for the factors identified in Colorado River, the Defendant asserts that “factor numbers

(1), (2), (6), and (8) are neutral.” The first factor, whether either court has assumed jurisdiction

over a res, is inapplicable. The second factor, the geographical inconvenience of the forum, is

neutral because the “courts are equally convenient.” Quality One Wireless, LLC, 37 F. Supp. 3d at

544. The eighth and final factor, respect for the principles underlying removal jurisdiction, is also

inapplicable because the First Circuit holds “that this factor is relevant if a plaintiff was attempting

to evade the policy in 28 U.S.C. §1441 that only a defendant be able to remove a lawsuit from state

court to federal court.” Fairway Cap. Corp., 483 F.3d at 44. Here, neither party has evinced a

desire to remove either proceeding, though the Plaintiffs note that the Defendant seeks de facto

removal of its federal claims to the State Court Action, which is a legal impossibility.

       Each of the remaining factors weigh against abstention. The Defendant asserts that the third

factor, the avoidance of piecemeal litigation, weighs in favor of abstention. She admits, however,

that the First Circuit holds that “[w]eight may be afforded to the piecemeal litigation factor only

where the implications and practical effects of litigating the parallel actions provide an exceptional

basis for surrendering federal jurisdiction…” Nazario-Lugo v. Caribevision Holdings, Inc., 670

F.3d 109, 116 (1st Cir. 2012). To support her position that the existence of parallel actions provides

the required “exceptional basis” for abstention, the Defendant incorrectly contends that this action

will interfere with a state court’s ability “to interpret and enforce its discrimination laws.” In

support of this contention, Defendant cites cases holding that parallel actions would interfere with

a state court proceeding in circumstances involving 1) “underlying unresolved issued of Puerto

Rican law,” Rivera-Feliciano v. Acevedo-Vila, 438 F.3d 50, 62 (1st Cir. 2006); 2) a pending state

court appeal that could moot parallel federal court litigation, Currie v. Grp. Ins. Comm'n, 290 F.3d

1, 3 (1st Cir. 2002); and 3) an insurance policy central to the claims in parallel litigation that might



                                                  13
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 14 of 22




be interpreted differently in each forum. Liberty Mut. Ins. Co. v. Foremost-McKesson, Inc., 751

F.2d 475, 477 (1st Cir. 1985). Each of those cases is inapposite to the matter at hand, and none

involve a breach of fiduciary claim under ERISA explicitly reserved for exclusive jurisdiction in

Article III Courts.

       Additionally, the Defendant attempts to analogize this matter to that at issue in Currie,

where the First Circuit found that “[t]hat federal statutory question is intertwined with a complex

issue of state law, pending before the state courts.” Currie, 290 F.3d at 10. The “federal statutory

question” at issue herein is in no way “intertwined with a complex issue of state law.” There is no

issue of state law involved, even on the periphery, of this matter. As the First Circuit noted in

Currie, the application of Colorado River abstention “has special appeal where a state court

decision ‘may substantially, perhaps even fully, answer certain questions of state law in a way that

will permit easy answers, relatively speaking, to the federal ones.’” Id. at 11 (citing Kartell v. Blue

Shield of Mass., 592 F.2d 1191, 1193–94 (1st Cir.1979)). That is not the case here.

       Finally, Defendant argues that the “issues raised in this action will be litigated in the State

Court Action,” and “maintaining both the state and federal proceedings at once would be

unnecessarily duplicative” and a waste of party and judicial resources. The Defendant notably cites

no law in support of this position. The Defendant’s position is simply wrong as a matter of law, as

litigating the claims at issue in this case in the State Court Action is a legal impossibility. See

Urological Surgery Pro. Ass'n, 764 F. Supp. 2d at 327; Pilot Life Ins. Co., 481 U.S. at 54. Because

the outcome of the parallel cases has little, if any, impact on the other, this litigation does not

constitute an “improper ‘race to judgment.’” (Id.).

       The Defendant asserts that the fourth factor, the order in which the forums obtained

jurisdiction, weighs in favor of abstention because “the State Court Action obtained jurisdiction



                                                  14
         Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 15 of 22




first, because Ms. Alongi’s Superior Court claims were first filed with the MCAD, several months

before this action was filed.” The Defendant reasons that the State Court obtained jurisdiction over

Ms. Alongi’s discrimination claims when she initiated MCAD proceedings, and that that matter is

more advanced because “deadlines have already been assigned in the State Court Action.” Again,

the Defendant’s arguments miss the mark. The State Court Action cannot as a matter of law “obtain

jurisdiction” over the ERISA breach of fiduciary duty claim at issue herein. Accordingly, this

factor is neutral.

        Revealingly, the Defendant cites the eight factors courts consider when analyzing

application of the Colorado River doctrine, yet explicitly analyzes application of only seven of

them. That consideration of the fifth factor, whether state or federal law controls, is the only

omission from the Defendant’s analysis speaks volumes. Indeed, the Supreme Court has:

        [E]mphasize[d] that our task in cases such as this is not to find some substantial
        reason for the exercise of federal jurisdiction by the district court; rather, the task
        is to ascertain whether there exist ‘exceptional’ circumstances, the ‘clearest of
        justifications,’ that can suffice under Colorado River to justify the surrender of that
        jurisdiction. Although in some rare circumstances the presence of state-law issues
        may weigh in favor of that surrender [] the presence of federal-law issues must
        always be a major consideration weighing against surrender.

Moses H. Cone, 460 U.S. at 25–26 (emphasis in the original). In this vein, the First Circuit declined

to order abstention under the Colorado River doctrine in Fairway Capital Corp, in part because

“[i]n light of the statutory policy of giving federal courts exclusive jurisdiction to resolve disputes

over property involved in a SBA receivership proceeding, 15 U.S.C. §687c(b), we conclude that

it was within the discretion of the district court to find that the presence of a single state law issue

did not outweigh the federal interests here.” 483 F.3d at 43. Here, the “statutory policy of giving

federal courts exclusive jurisdiction” to resolve breaches of fiduciary duty claims under ERISA,




                                                  15
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 16 of 22




and the total absence of any state law issue weighs so heavily against abstention that it is

dispositive. Thus, the fifth factor weighs decisively and conclusively against abstention.

       The Defendant asserts that the sixth factor, the adequacy of the state forum to protect the

parties’ interests, is “neutral because, given that the Funds have raised their breach of fiduciary

allegations as a defense to Ms. Alongi’s discrimination and relation claims, the State Court Action

is equipped to protect all parties’ interests.” In support of this contention, the Defendant puzzlingly

cites Fairway Capital Corp., which, according to the Defendant, “hold[s] that the adequacy of the

state forum is relevant only when it would disfavor abstention.” 483 F.3d at 43. As discussed in

relation to the Younger abstention analysis and factor five above, the state forum is jurisdictionally

barred from permitting the Plaintiffs to assert their claim to protect their, and their participants’

and beneficiaries’, interests. Indeed, in Fairway Capital Corp. the First Circuit cited the Supreme

Court’s observation that:

       [T]he presumption of concurrent jurisdiction can be rebutted by an explicit statutory
       directive, by unmistakable implication from legislative history, or by a clear
       incompatibility between state-court jurisdiction and federal interests.

Gulf Offshore Co. v. Mobil Oil Corp., 453 U.S. 473, 479, (1981). Here, the explicit statutory

directive of exclusive jurisdiction contained in Section 502 of ERISA is dispositive. See

Urological Surgery Pro. Ass'n, 764 F. Supp. at 327; 29 U.S.C. § 1132. Thus, the sixth factor also

weighs decisively against abstention.

       Lastly, the Defendant asserts that the seventh factor, whether the federal claim is “vexatious

or contrived” weighs “heavily” in favor of abstention because “the present action contains baseless

allegations and is motivated by nothing more than a desire to retaliate against Ms. Alongi for—

and prevent her from—exercising her rights…by causing unnecessary delay and forcing her to

incur unnecessary additional costs associated with purely duplicative litigation.” This position is



                                                  16
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 17 of 22




devoid of merit. The allegations contained in the Complaint in this matter are well plead, and based

on a forensic audit and investigation conducted by certified public accountants. The Trustees have

an obligation to investigate and remedy breaches of fiduciary duty, particularly where the breach

results in a loss of assets used to fund benefits for participants and their beneficiaries.

        When analyzing this factor, courts must consider “the nature of the claims because ‘the

vexatious or reactive nature of either the federal or the state litigation may influence the decision

whether to defer to a parallel state litigation.’” Ezike, 2017 WL 1826495, at *5 (citing Villa Marina,

915 F.2d at 15). In this Circuit, “[r]eactiveness is ‘where one party files a federal action in reaction

to an adverse ruling in state court’ and vexatiousness ‘ordinarily refers to a situation where one

party files a federal action merely to cause a delay or to force the other side to incur the additional

costs associated with litigating the same issue in two separate courts.’” Id. (citing Paul Revere

Variable Annuity Ins. Co. v. Thomas, 66 F. Supp. 2d 217, 222 (D. Mass. 1999)). The Plaintiffs

have not acted reactively. There has been no “adverse ruling in state court,” id., and this litigation

was not “contrived to circumvent the state court procedures, schedule or rulings.” Id.; see also

Paul Revere, 66 F. Supp. 2d at 222 (“The paradigm case of reactiveness involves a situation …

where a plaintiff filed a motion for a preliminary injunction in federal court after losing the

identical motion in state court.”). The Plaintiffs do not expect that the proceedings in this Court

will “circumvent the state court procedures, schedule or rulings,” to the contrary, the Plaintiffs

have not sought a stay in that matter and do not plan to do so.

        Nor does the filing of this suit constitute vexatious conduct. First, as is discussed, supra,

the parties are not “litigating the same issue in two separate courts,” so a necessary element of

vexatious conduct is not present. Ezike, at *5 (citing Paul Revere, 66 F. Supp. At 222). Second,

the Defendant’s complaints regarding legal costs does not implicate the Colorado River doctrine.



                                                  17
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 18 of 22




The doctrine does not authorize the Defendant to avoid defending meritorious litigation for

violations of federal law solely because she has filed an unrelated discrimination claim in the State

Court Action. This factor weighs against abstention.

       For these reasons, all relevant factors considered by First Circuit courts hold that abstention

under the Colorado River doctrine is not appropriate in this matter.

               C.      ERISA does not Preempt State Law Discrimination Claims

       The Defendant admits that neither of the Younger and Colorado River abstention doctrines

apply if the state forum is inadequate “to protect the parties’ interests.” Rullan, 397 F.3d at 71–72.

Separate from its abstention analysis, the Defendant contends that because “ERISA does not

preempt any of Ms. Alongi’s state law claims” and the Funds have asserted her fiduciary breaches

as the basis for her termination and a defense to her allegations in the MCAD proceedings, it is

“indisputable” that “the Funds will be able to litigate its breach of fiduciary duty allegations in

state court through its defense to Ms. Alongi’s state law claims.”

       In support of this untenable position, the Defendant posits “ERISA does not preempt any

of Ms. Alongi’s state law claims,” and cites case law holding that ERISA does not preempt state

anti-discrimination laws that prohibit conduct also proscribed by federal law, such the Americans

with Disabilities Act and Title VII. That is so, but once again irrelevant. The Defendant

incorrectly conflates exclusive federal court jurisdiction for breach of fiduciary duty with

permissive concurrent jurisdiction for overlapping violations of state and federal anti-

discrimination statutes. The Defendant claims, without citation to any legal authority whatsoever

that asserting the basis for Mr. Alongi’s termination as a defense to the MCAD proceedings

somehow “enables” the Funds “to litigate its breach of fiduciary duty allegations in state court

through its defense.” (Id.). Finally, to support its position that the Plaintiffs’ “interests will be



                                                 18
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 19 of 22




adequately protected in the State Court Action,” the Defendant cites an unreported case from the

U.S. District Court for the Northern District of Illinois in which the court mentioned in dicta that

“[a]n ERISA breach of fiduciary duty claim, like its common-law counterpart, has two liability

components: a duty and a breach.” Anderson v. DePhillips, 2004 WL 816464, at *4 (N.D. Ill. Mar.

17, 2004). This passing statement does not support the Defendant’s contentions and, notably, that

claim for breach of fiduciary duty under ERISA was filed and litigated in the geographically

appropriate federal district court.

       The Funds cannot plead a counterclaim for fiduciary breach in the State Court Action, and

the state court is not jurisdictionally authorized to find a fiduciary breach pursuant to Sections 404,

409, and 502 of ERISA, 29 U.S.C. §§1104, 1109, 1132, or to grant the Funds the relief sought

herein to remedy Ms. Alongi’s illegal conduct. This line of argument pursued by the Defendant

makes little sense, and does not support its request to stay these proceedings.

               D.      The Doctrine of Abatement does not Require a Stay

       The Defendant repackages the same erroneous arguments in support of a claim that the

Court should stay this matter pursuant to “the doctrine of abatement” or the “prior pending action

doctrine.” Once again, this argument suffers a number of fatal defects.

       Under the abatement doctrine, “the pendency of a prior action, in a court of competent

jurisdiction, between the same parties, predicated upon the same cause of action and growing out

of the same transaction, and in which identical relief is sought, constitutes good ground for

abatement of the later suit.” O'Reilly v. Curtis Pub. Co., 31 F. Supp. 364, 364–65 (D. Mass. 1940).

This Court has held that “a court may stay or dismiss a later-filed action under the doctrine if two

conditions are met: (1) there exists an identity of issues between the two actions and (2) the

controlling issues in the later-filed action will be determined in the earlier-filed action.” Rowayton



                                                  19
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 20 of 22




Venture Grp. LLC v. McCarthy, 2020 WL 4340985, at *3 (D. Mass. July 28, 2020) (citing 5C

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure, § 1360 (3d ed. 2004).

       Here, none of the relevant factors under the prior-pending-action doctrine support the

issuance of a stay. The state court is not a “court of competent jurisdiction” as a matter of law.

This litigation is not predicated on the same cause of action or the same transaction. There is no

threat of inconsistent judgments because breach of fiduciary duty and workplace discrimination

are separate and independent causes of action.        The relief sought in each action is not similar,

much less “identical.” And this Court must exercise its exclusive jurisdiction over the Plaintiffs’

claims, rendering the Defendant’s claims regarding judicial efficiency inapplicable.

       For the same reasons, this matter does not satisfy the first factor articulated by this Court

Rowayton Venture Grp. LLC. Nor is the second, mandatory, factor articulated in Rowayton met.

The controlling issues in this action will not be satisfied in the State Court Action because even

assuming, arguendo, that the state court grants Ms. Alongi the relief she seeks, it does not follow

that she could not have committed a fiduciary breach under ERISA because she was discriminated

against. For these reasons, the Defendant’s assertions regarding which action was “first-filed” are

irrelevant to this inquiry. The Court should not stay this action pursuant to the prior-pending-action

doctrine.

                                                Conclusion

       For the reasons stated herein, and in accordance with all relevant law, this Court should

deny the Defendant’s Motion to Stay.




                                                 20
       Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 21 of 22




                                   Respectfully submitted,

Date: March 16, 2021               /s/ Jennifer L. Markowski
                                   Jennifer L. Markowski, BBO# 655927
                                   FREEMAN, MATHIS & GARY LLP
                                   60 State Street, Suite 600
                                   Boston, Massachusetts 02109-1800
                                   Telephone (617) 963-5975
                                   jmarkowski@fmglaw.com


                                   /s/ Charles W. Gilligan
                                   Charles W. Gilligan (pending pro hac vice)
                                   Jennifer Simon (pending pro hac vice)
                                   Daniel Keenan (pending pro hac vice)
                                   O'DONOGHUE & O'DONOGHUE LLP
                                   5301 Wisconsin Avenue, NW, Suite 800
                                   Washington, DC 20015
                                   Telephone (202) 362-0041
                                   Facsimile (202) 362-2640
                                   cgilligan@odonoghuelaw.com
                                   jsimon@odonoghuelaw.com
                                   dkeenan@odonoghuelaw.com




                                     21
        Case 1:21-cv-10163-FDS Document 13 Filed 03/16/21 Page 22 of 22




                                CERTIFICATE OF SERVICE

        I, Jennifer L. Markowski, hereby certify that I have, on this 16th day of March 2021, served
a copy of the foregoing document, by causing a copy thereof, to be sent electronically, through the
ECF system, to the registered participants in this case, as identified on the Notice of Electronic
Filing (NEF).



                                                     Jennifer L. Markowski
                                                     Jennifer L. Markowski




                                                22
